Citation Nr: 1727950	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  04-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating for gout in excess of 10 percent for the period prior to May 9, 2007, and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1982 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO granted service connection for gout with a 10 percent disability rating, effective August 26, 2002.  

Subsequently, in a September 2011 rating decision, the RO granted a 20 percent disability rating for gout, effective May 9, 2007.  As a higher rating is available for gout and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2014 and August 2015, the Board remanded this matter for further development.  A supplemental statement of the case (SOC) was issued by the RO in September 2016, continuing the 10 percent rating prior to May 9, 2007, and the 20 percent rating thereafter.

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Atlanta, Georgia; a transcript of that hearing is of record.  

In October 2016 and January 2017, VA treatment records for the period of May 1998 to August 2016 were associated with the Veteran's claims file.  The records are not new and relevant to the claim, as they were previously considered by the RO in the September 2016 supplemental SOC.  See 38 C.F.R. § 20.1304.  Accordingly, appellate consideration may proceed without prejudice to the Veteran.



FINDINGS OF FACT

1.  From August 26, 2002 to May 8, 2007, the Veteran's gout was not shown to be manifested by one or two exacerbations a year in a well-established diagnosis.

2.  From May 9, 2007, the Veteran's gout was not shown to be manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year.


CONCLUSIONS OF LAW

1.  For the period of August 26, 2002 to May 8, 2007, the criteria for a disability rating in excess of 10 percent for service-connected gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7. 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2016).  

2.  From May 9, 2007, the criteria for a disability rating in excess of 20 percent for service-connected gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board notes that the Veteran's disagreement is with the initial ratings assigned following the grant of service connection for gout.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned ratings, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), private treatment records, VA treatment records and examination reports, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in October 2000, January 2003, May 2007, February 2008, and August 2016 in conjunction with his gout claim.  In rendering the most recent medical opinion of record, the VA examiner addressed the essential contentions of the Veteran, was informed by a review of the claims file, and presented his opinions in the context of the pertinent clinical history.  Thus, the Board finds that the August 2016 VA examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran was also afforded a hearing before the undersigned VLJ in September 2014, during which he presented oral argument in support of his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board may proceed to adjudicate the claim.

The claim was most recently remanded in August 2015.  The AOJ substantially completed all development ordered by the Board.  Additional VA treatment records were associated with the claims file and the Veteran was afforded further VA examination. Accordingly, adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008).  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Accordingly, any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claim. When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined through application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); 38 C.F.R. § 4.21 (2016).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

The Board notes that this is an initial rating case, and consideration will be given to "staged ratings."  See Fenderson, 12 Vet. App. at 119.  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person with knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

The Veteran's gout is currently rated under DC 5017, which directs VA to utilize the criteria for rheumatoid arthritis.  38 C.F.R. § 4.71a.  Under DC 5002, disability is assigned based on whether there is an active process or chronic residuals.  Id.  For an active process, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement, totally incapacitating.  A 60 percent rating is assigned for manifestations less than commensurate with the criteria for a 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  

For chronic residuals, DC 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable DCs.  Where however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A Note to the Code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the knee to 5 degrees, a 10 percent disability rating is assigned for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a., Diagnostic Code 5271.

Under Diagnostic Code 5284, moderate residuals of a foot injury warrant a 10 percent evaluation; moderately severe residuals warrant a 20 percent evaluation; and severe residuals warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

III.  Factual Background

The Veteran contends that the currently assigned evaluations for his service-connected gout do not adequately reflect the severity of his disability.

VA treatment records initially mentioned probable gout in June 1992, approximately five months after the Veteran's separation from service.  VA treatment records from April 1993 indicated an impression of controlled gout.

Thereafter, the Veteran was seen by his VA primary care provider in August 2001.  Gout without symptoms was noted at that time.  In July 2002, an initial evaluation note observed presumed gout, but no acute problems.  In August 2002, the Veteran submitted his claim for service connection for gout and described the initial flare-ups in 1992.

In January 2003, the Veteran submitted further information on his condition, and stated that he was treated at VA facilities for each flare up, with one exception in September 1999.  A VA examination in January 2003 declined to diagnose gout due to the lack of pathology.  

In September 2004, VA treatment records referenced possible gout, but noted the lack of symptoms exhibited during examination.  In January 2005, the treatment records again referenced gout and documented the Veteran's explanation of his gout history in both big toe joints.  He stated his last attack was five to six years prior.  He further indicated that the gout was secondary to his blood pressure medication.  Once the medication was properly adjusted, his gout improved.

In May and June 2007, the Veteran received treatment from the Family Foot and Ankle Center.  The private doctor noted severe foot pain and swelling secondary to chronic gout.  Later in June 2007, a VA examiner again declined to diagnose gout due to the lack of definitive diagnosis by crystal examination.  However, in September 2007, a VA primary care doctor noted acute gout of the left foot. 

A VA examiner in June 2008 confirmed the diagnosis, documenting chronic gout currently in remission.  In September 2008, the Veteran sought treatment for a flare-up from his VA primary care provider.  By October 2008, treatment records reflected a report of no current complaints of gout. 

On his June 2009 VA Form 9, the Veteran described experiencing three or more exacerbations of gout per year.  He stated he received doctor's care, including monthly consultations with the private podiatrist, and continued the medication.  His statement referenced flare-ups in December 2008, February 2009, and April 2009.  He further stated he missed a day of work in April 2009.

July 2010 VA treatment records reflected a stable status of the Veteran's gout and his continuing medication for the condition.  In July 2011, VA treatment records again reflected the stable nature of the gout, noting no attacks in the past year.  Continuing medication was also documented, including Motrin for pain at the time of the examination.  February 2012 VA treatment records marked the gout as an active condition, but noted no attacks in the last year.  In March 2012, a statement submitted by the Veteran described three to five flare-ups over the last two years.  He explained that he kept a supply of medication to take when a flare-up occurred.

April 2014 private treatment records contained an impression of a right knee sprain, followed by treatment resulting in reduced pain and swelling by June 2014.  In August 2014, VA treatment records reflected the Veteran's report of chronic right knee pain and experiencing a gout flare-up while working overseas.  

In February 2015, the Veteran submitted a statement in which he described taking medication to help with occasional pain for a stiff knee.  He also described the "10 second walk" from his room to his job in an overseas compound and spending most of the day at his desk with little pressure on his feet and knees.  A July 2015 progress note documented his history with gout and recorded the onset of knee pain in the previous year.  Also noted were the Veteran's weight gain and the worsening of pain after sitting for prolonged periods.  

Private treatment records in March 2016 reflected his report of an acute gout flare-up primarily in the right knee lasting for a week.  Then in April 2016, treatment records noted constant pain with varying intensity in both ankles for the previous four to five years.  The Veteran reported the pain was so bad that he could not walk on occasion, but medication improved the condition typically within a day.  In June 2016, private treatment records stated the Veteran presented with pain in both ankles.  He also described pain in his big toe at night.  The assessment by the doctor at Ankle and Foot Centers of Georgia was acute idiopathic gout of the right foot.  A July 2016 VA primary care note documented the Veteran's gout and continuing treatment.

The August 2016 VA examination report contained a current diagnosis of gout and noted the need for continuing medication.  The report stated that the Veteran did not have anemia and had not lost weight due to the condition.  Pain due to gout was noted in the ankle, feet, and toes, but no limitation of joint movement was attributed to the condition.  A joint deformity, specifically an enlarged bony prominence over the first metatarsophalangeal joint bilaterally, was also observed.  The Veteran reported four or more non-incapacitating exacerbations per year; the date of the most recent event was unknown with duration of one day.  He also reported four or more incapacitating exacerbations per year, with the most recent occurring in June 2016 for duration of one day.  The report indicated that the total duration of incapacitation over the past 12 months was less than one week. The examiner noted that the gout was not manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings.  He further noted that the gout had an occupational impact during flare-ups by disrupting the Veteran's ability to walk, carry items, or use the stairs, although outside of the flare-ups, he was able to work in an office environment.  The examiner also noted that gout does not affect large joints like the knee.  Finally, the examiner noted that there was no limitation of motion or ankylosis apparent during the examination.

IV.  Schedular Analysis

As for the period of August 26, 2002 to May 8, 2007, the Board finds that a disability rating higher than 10 percent is not warranted.  Throughout 2001 and 2002, gout was noted in the Veteran's treatment records, but described as presumed; no acute problems or symptoms were present.  A VA examination in January 2003 declined to diagnose gout due to the lack of pathology.  In September 2004, VA podiatry records referenced possible gout, but noted the lack of exhibited symptoms.  In January 2005, treatment records captured the Veteran's description of his history with gout, including his statement that the last attack occurred five to six years prior.  The May 2007 VA examination report noted the Veteran's report that the last flare-up occurred in 1998 or 1999.

During the September 2014 hearing before the Board, the Veteran described flare-ups in 2007 with a frequency of several times per month.  He stated that he would miss work on occasion, but not often during these flare-ups.  He described pain fluctuating between an eight and ten, with ten being the highest possible rating.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his gout, such as pain or weakness.  See Layno, 6 Vet. App. at 465.  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate DC.  Competent evidence concerning the nature and extent of the Veteran's gout has been provided by the medical personnel who have examined him during the current appeal.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities.  

Furthermore, in weighing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  In this case, the Board unfortunately finds that the Veteran's testimony concerning the frequency of his gout flare-ups in 2007 cannot be deemed credible as it is inconsistent with evidence contemporaneous to the period at issue.  

In this regard, the Board has reviewed the extensive medical history including STRs, VA and private treatment records, reports of VA examination, and statements from the Veteran.  It was not until the September 2014 hearing that the Veteran described the frequency of the flare-ups in 2007 as several times a month.  The May 2007 VA examination report noted the Veteran's report that the last flare-up occurred in 1998 or 1999.  Similarly, when seeking treatment from VA podiatry specialists in January 2005, the Veteran stated his last attack was five to six years prior.  

In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Because the Veteran's current statements regarding his flare-ups, made in connection with his pending claim for VA benefits, are inconsistent with statements made in his treatment records for the purposes of obtaining medical care, the Board finds that his lay statements concerning the frequency of symptoms during the period prior to May 9, 2007, cannot be deemed credible.  Consequently, the Board assigns little probative value to them.

The evidence for this period does not credibly reflect one or two exacerbations a year in a well-established diagnosis as necessary to warrant a 20 percent disability rating under DC 5002 for active gout.  Notably, the Veteran's statements to medical professionals in January 2005 and May 2007 dated the most recent exacerbation in 1998 or 1999.  Furthermore, the criteria for the higher evaluations, including weight loss, anemia, definite or severe impairment of health, and total incapacitation, are not met by the evidence of record for this period.  In the absence of such evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for the period of August 26, 2002 to May 8, 2007.  

As for the period of time beginning May 9, 2007, the Board finds that a rating in excess of the assigned 20 percent evaluation is not warranted by the evidence of record.  The medical evidence does not reflect and the Veteran does not contend that he experienced constitutional manifestations associated with active joint involvement which were totally incapacitating; thus, a 100 percent schedular evaluation is not warranted during this period.  Accordingly, attention must be turned to the frequency and character of exacerbations.  

On his VA Form 9 in June 2009, the Veteran reported flare-ups three or more times per year and he stated he missed work in April 2009 due to gout.  VA treatment records in July 2011 and February 2012 documented his report of no attacks in the past year.  However, in a March 2012 statement, he claimed that he experienced three to five flare-ups over the last two years.  The August 2016 VA examination report contains his report of four or more non-incapacitating and four or more incapacitating exacerbations per year.  At the September 2014 hearing, he described experiencing flare-ups four to five times a year.  He stated that they did not affect him significantly because his job consists of sitting down.  The Veteran stated that he has taken off only one or two days in the past few years.  

Because the Veteran's current statements regarding the flare-ups made in connection with his pending claim for VA benefits are inconsistent with statements made in his treatment records for the purposes of obtaining medical care, the Board finds that his lay statements concerning the frequency of symptoms cannot be deemed reliable and therefore are rendered incredible.  Additionally, the August 2016 VA examiner noted that gout is not known to affect large joints like the knee.  In any event, the private treatment records document a post-service right knee injury and thereafter associated complaints.  Thus, to the extent that the Veteran included knee pain as an exacerbation, his reports of frequency are distorted.  Accordingly, the inconsistent testimony on the frequency of his exacerbations is not given significant probative weight in the Board's analysis.  

Notably, medical examiners have not characterized the Veteran's impairment as definite.  A September 2007 VA treatment record reflects acute gout, while the February 2008 VA examination noted that the gout was in remission.  Again in October 2008, the gout was described as resolved in VA treatment records.  In October 2010, it was deemed stable.  Then in July 2016, private treatment records noted acute gout subject to occasional flare-ups. 

The August 2016 VA examination report stated that the gout was not manifested by severely incapacitating exacerbations occurring four or more times a year or a less number over prolonged periods.  The VA examiner further found that the Veteran's gout was not manifested by weight loss or anemia, or by symptom combinations productive of definite impairment of health objectively supported by examination findings.  Additionally, limitation of motion or anklyosis of an affected joint attributable to the gout was denied.  

As the medical findings and the Veteran's characterizations of the exacerbations do not credibly evidence severe incapacitation, a 60 percent evaluation is inappropriate.  Similarly, a 40 percent evaluation is not warranted, as the evidence precludes a finding of symptom combinations productive of definite impairment of health objectively supported by examination findings and there is no credible evidence of incapacitating exacerbations occurring three or more times a year.  Accordingly, a rating in excess of 20 percent is not warranted on this basis. 

In the context of evaluating the Veteran's gout as chronic residuals, the medical and lay evidence does not suggest functional limitation beyond that contemplated by the VA examinations of record.  The preponderance of the evidence of record indicates no limitation of motion or ankylosis in the affected joints, as discussed further below.  Thus, it is more beneficial to the Veteran to evaluate his gout as an active process, as opposed to chronic residuals.  

The Board has considered other potential applicable DCs.  38 C.F.R. § 4.7.  However, no such codes provide for higher ratings during the applicable periods.  DC 5017, and consequently, DC 5002 are the most appropriate diagnostic codes because they specifically pertain to the service-connected disability in this case: gout.

Under DC 5002, limitation of motion that is noncompensable under the appropriate DC for the affected joint(s) may still be compensable on the basis of a minimum rating for each major joint or group of minor joints affected.  When read in light of 38 C.F.R. § 4.59, a minimum rating per joint is authorized where there is painful, albeit nonlimited, motion.  Petitti v. McDonald, 27 Vet. App. 415, 426 (2015).  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The regulation does not speak to the type of evidence required when assessing painful motion and therefore does not restrict evidence to "objective" evidence.  Petitti, 27 Vet. App. at 427.  In Petitti, the Court found that observations from a lay person who witnesses a veteran's painful motion may satisfy the requirement of objective verification under 38 C.F.R. § 4.59.  Id.

The joints affected by the gout include the ankles and feet/toes.  The August 2016 examiner noted no limitation or anklyosis of the affected joints following a physical examination.  Range of motion in the ankles was normal.  Pain on range of motion was noted on examination of the right ankle that did not result in functional loss but no pain was noted on examination of the left ankle.  The examiner also noted that the Veteran's gout and arthritis of the feet could be described as moderate on the right foot and mild on the left foot.  Likewise, the May 2007 examiner found that that the Veteran's joints had a full range of motion; he was able to stand on his toes during the physical examination.  Thus, it is more advantageous for the Veteran's disability to remain assigned to Diagnostic Code 5002.  

The Board has taken the Veteran's complaints of pain and weakness due to his gout disability into consideration.  It is generally within the competence of a lay person to identify and observe the effects of a disability under the ordinary conditions of daily life.  The gout manifests with some symptoms readily observable by a lay person, such as pain, soreness, and swelling.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti, 27 Vet. App. at 427-28.  However, the rating schedule for evaluating the ankle and feet includes precise medical findings.  It does not appear that the Veteran has a sufficient background in medicine or a related field to the extent that he can be recognized as having the medical expertise needed to make precise medical findings as required in the rating schedule.  Accordingly, his testimony is useful in understanding those symptoms he is competent to identify and the effect of the disability on his daily life, but does not provide a basis for assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.  

Based upon the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased initial disability rating for gout in excess of 10 percent prior to May 9, 2007, and in excess of 20 percent thereafter.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53; 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether either the Veteran or the record has raised either a claim for entitlement to an extraschedular evaluation or a claim of entitlement to a total disability rating based on individual unemployability due to service-connected gout.  See Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds, however, that neither claim has been made by the Veteran or raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating higher than 10 percent for gout prior to May 9, 2007, and 20 percent thereafter, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


